The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 02/04/21.
a. Independent claims 1 and 28 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 23, 26-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2019/0349897, “Hosseini”) and Hosseini et al. (US 2019/0159219, hereinafter “Hosseini’219”) in view of Yang et al. (US 2019/0349973, “Yang”) and further in view of Yuan et al. (US 2021/0022129, “Yuan”).
Regarding claim 1, Hosseini discloses a method of applying one or more behaviors based on one or more services, comprising:
 receiving a radio resource control (RRC) message to configure a service and a resource allocation association (See 1610 fig.16, transmit, to the UE via RRC signaling; See ¶.95, the different services may have separate RRC configurations, for example, eMBB and URLLC may have separate RRC configurations);
- receiving, at user equipment, downlink control information (DCI) (See 420 fig.4, receiving DCI configuration at UE from BS); 
- applying a first behavior based on determining a resource allocation associated with the DCI is configured for an enhanced mobile broadband (eMBB) service (See ¶.95, the different services may have separate RRC configurations, for example, eMBB and URLLC may have separate RRC configurations; See 310 fig.3 and ¶.97, a DCI transmission 310 associated with an eMBB service; See 425 fig.4 and ¶.110, allocate resources for an eMBB service);
- applying a second behavior based on determining the resource allocation associated with the DCI is configured for an ultra-reliable low-latency communication (URLLC) service (See ¶.95, the different services may have separate RRC configurations, for example, eMBB and URLLC may have separate RRC configurations; See 305 fig.3, and ¶.97, a DCI transmission associated with a URLLC service).
Hosseini discloses that “the first feature set and the second feature set have different reliability targets, different latency targets, different target block error rates (BLER) for CSI computation and the first feature set is an ultra-reliable low-latency communication (URLLC) service and the second feature set is an enhanced mobile broadband (eMBB) service” (Hosseini, See ¶.132), but Hosseini does not explicitly disclose what Hosseini’219 explicitly discloses,
- wherein applying the first behavior includes generating a first channel state information (CSI) report for the eMBB service (Hosseini’219, See fig.3B, eMBB Examiner’s Note: ¶.[0028] discloses that “transmitting a CSI feedback message via a PUCCH”); and
- wherein applying the second behavior includes generating a second channel state information (CSI) report for the URLLC service (Hosseini’219, See fig.3A, URLLC CSI process request; See ¶.45, the UE may employ a set of priority rules for determining which CSI processes are updated for the different types of communications).
Hosseini discloses the method of multiplexing uplink data of different services in an uplink transmission based on a multiplexing configuration (Hosseini, See ¶.6), but Hosseini and Hosseini’219 do not explicitly disclose what Yang discloses,
- performing uplink control information (UCI) multiplexing for the second CSI report for the URLLC service on a first physical uplink control channel (PUCCH) resource by dropping the first CSI report for the eMBB service on a second PUCCH resource (Yang, See ¶.84, the different types of services may have different characteristics and/or requirements, such as different latency and/or reliability requirements (e.g., a URLLC service has a higher reliability and lower latency requirement than eMBB; See ¶.86, when two PUCCH channels (e.g. one for eMBB and one for URLLC) are overlapping in time, the UE may need to multiplex uplink control information (UCI) bits for both channels (e.g., for both eMBB and URLLC) and transmit the UCI in a single channel; See ¶.104, certain PUCCH format may be configured for URLLC, but not for eMBB; See ¶.108, when ACK/NACKs for both URLLC and eMBB overlap in time, the eMBB ACK/NACK may be dropped (e.g., to meet the low latency and high reliability requirement of URLLC; See 1010 & 1020 fig.10 and ¶.117-118, determining whether a PUCCH transmission is associated with a first type of service or a second type of service, wherein the second type of service, i.e. URLLC, is associated with a higher reliability or a lower latency than the first type of service and then transmit the PUCCH using the second set of resource; Examiner’s Note: In other words, determining the second behavior service requiring higher reliability such as URLLC after multiplexing UCI for the second CSI report for the URLLC and then configures a PUCCH resource having a certain PUCCH format for transmitting the URLLC service type; Examiner’s Note #2: for the limitations of “dropping the first CSI report”, ¶.[0075] discloses that UL short burst portion includes a PUCCH ACK/NACK and CSI; ¶.[0108] discloses that “when two transmissions are configured to partially overlap, the overlapping portion of the eMBB PUCCH transmission may be dropped” and ¶.[0109] discloses that “the PUCCH transmission includes CSI report. ).
- wherein the first PUCCH resource and the second PUCCH resource are at least partially overlapped (Yang, See ¶.86, when two PUCCH channels (e.g. one for eMBB and one for URLLC) are overlapping in time, the UE may need to multiplex uplink control information (UCI) bits for both channels (e.g., for both eMBB and URLLC) and transmit the UCI in a single channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “applying the first behavior includes generating a first channel state information (CSI) report for the eMBB service and applying the second behavior includes generating a second channel state information (CSI) report for the URLLC service” as taught by Hosseini’219 and the method of “performing uplink control information (UCI) multiplexing for the second CSI report for the URLLC service on a first physical uplink control channel (PUCCH) resource by dropping the first CSI report for the eMBB service on a second PUCCH resource, wherein the first PUCCH resource and the second PUCCH resource are overlapped” as taught by Yang into the system of Hosseini, so that it provides a way for a UE to employ a set of priority rules for determining which CSI processes are updated for the different types of communications such as CSI report requests for eMBB and URLLC (Hosseini’219, See ¶.45); and of determining whether a PUCCH transmission is associated with a first type of service or a second type of service having a higher reliability or a lower latency (Yang, See ¶.6).
Yang discloses the method of dropping of the overlapping portion of the eMBB PUCCH transmission (Yang, See ¶.108) and a new prior art by Yuan further discloses the limitations “dropping the first CSI report for the eMBB service (Yuan, See fig.5, fig.6A-6D, and ¶.69-¶.73, dropping CSI-PUCCH1).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “dropping the first CSI report for the eMBB service” as taught by Yuan into the system of Hosseini, Hosseini’219, and Yang, so that it provides a way for the PUCCH format with a higher priority to be selected and the other’s is dropped (Yuan, See ¶.73).

Regarding claim 2, Hosseini discloses “the eMBB service and the URLLC service are used simultaneously by the user equipment (See 440 fig.4 and ¶.112, the UE 115-b may determine whether operations are for the first service or the second service).”

Regarding claim 3, Hosseini discloses “determining the resource allocation associated with the DCI is for the URLLC service includes determining that one or more cyclic redundancy check (CRC) bits of the DCI (See ¶.27, DCI includes a CRC) are scrambled with a radio network temporary identifier (RNTI) (See ¶.28, the first CRC mask includes a radio network temporary identifier (RNTI) of the UE prefixed with a first sequence of bits, and the second CRC mask includes the RNTI of the UE prefixed with a second sequence of bits).”

Regarding claim 4, Hosseini discloses “determining the resource allocation associated with the DCI is for the URLLC service includes determining that a DCI format associated with the DCI has less bits than one or more DCI formats used for the eMBB service (See ¶.99, a small DCI size if desirable for URLLC).”

Regarding claim 5, Hosseini discloses “determining the resource allocation associated with the DCI is for the URLLC service includes determining that a modulation coding scheme (MCS) table configured for at least one of a downlink channel or an uplink channel is an MCS table used for the URLLC service (See ¶.91, if the uplink grant of the uplink transmission 225 meets the threshold value, the data of the first service may be multiplexed with data of the second service. Such a threshold value may be, for example, a coding rate (e.g., from a modulation and coding scheme (MCS)), or one or more channel quality parameters).”

Regarding claim 6, Hosseini discloses “determining the resource allocation associated with the DCI is for the URLLC service includes determining that the DCI was transmitted repetitively in a plurality of physical downlink control channel (PDCCH) monitoring occasions on a plurality of ControlResourceSets (CORESETs) for the URLLC service (See ¶.100, the base station may schedule certain services using only a particular search space or CORESETs, and the addition of the indication field 315 may not be used. For example, URLLC may be scheduled only in UESS, or in all bandwidth parts (BWPs) excluding the initial BWP).”

Regarding claim 7, Hosseini discloses “determining the resource allocation associated with the DCI is for the URLLC service includes determining that the DCI includes a physical downlink control channel (PDCCH) monitoring occasion having a periodicity of less than one slot (See ¶.101, the UE monitors PDCCH for URLLC in every mini-slot within the slot).”

Regarding claim 23, Hosseini discloses “the UCI multiplexing includes transmitting multiple UCI on a PUCCH resource (See ¶.34-36, where DCI associated with the first feature set has a same size as DCI associated with the second feature set, determining that first uplink data of the first feature set and second uplink data of the second feature set are to be transmitted to the base station, and multiplexing the first uplink data and the second uplink data into the uplink transmission, where the multiplexing is based on whether the uplink transmission is for the first feature set or the second feature set, a priority of the first feature set relative to the second feature set, an amount of data that can be transmitted via the uplink transmission relative to an amount of the first uplink data or the second uplink data).”

Regarding claim 26, Hosseini and Hosseini’219 do not explicitly disclose what Yang discloses “the first CSI report for the eMBB service is dropped when UCI bits are determined to exceed a capacity of a PUCCH resource (See ¶.86-87, separate PUCCH resource to transmit a PUCCH transmission with UCI based at least in part on the types of service that is associated with the PUCCH transmission; See ¶.86, when two PUCCH channels (e.g. one for eMBB and one for URLLC) are overlapping in time, the UE may need to multiplex uplink control information (UCI) bits for both channels (e.g., for both eMBB and URLLC) and transmit the UCI in a single channel; See ¶.104, certain PUCCH format may be configured for URLLC, but not for eMBB; See ¶.108, when ACK/NACKs for both URLLC and eMBB overlap in time, the eMBB ACK/NACK may be dropped (e.g., to meet the low latency and high reliability requirement of URLLC; See 1010 & 1020 fig.10 and ¶.117-118, determining whether a PUCCH transmission is associated with a first type of service or a second type of service, wherein the second type of service, i.e. URLLC, is associated with a higher reliability or a lower latency than the first type of service and then transmit the PUCCH using the second set of resource; Examiner’s Note: In other words, determining the second behavior service requiring higher reliability such as URLLC after multiplexing UCI for the second CSI report for the URLLC and then configures a PUCCH resource having a certain PUCCH format for transmitting the URLLC service type in a single channel by dropping one of the channel).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first CSI report for the eMBB service dropped when UCI bits are determined to exceed the capacity of a PUCCH resource” as taught by Yang into the system of Hosseini and Hosseini’219, so that it provides a way of satisfying the low latency and high reliability requirement of URLLC (Yang, See ¶.108).

Regarding claim 27, Hosseini and Hosseini’219 does not explicitly disclose what Yang discloses “the first CSI report for the eMBB service includes dropping the portion of the first CSI report for the eMBB service (See ¶.75, the UL short burst portion 506 may include feedback information corresponding to the control portion 502 and/or the data portion 504. Non-limiting examples of information that may be included in the UL short burst portion 506 include an ACK signal (e.g., a PUCCH ACK, a PUSCH ACK, an immediate ACK), a NACK signal (e.g., a PUCCH NACK, a PUSCH NACK, an immediate NACK), a scheduling request (SR), a buffer status report (BSR), a HARQ indicator, a channel state indication ( CSI); See ¶.108, the eMBB ACK/NACK may be dropped (e.g., to meet the low latency and high reliability requirement of URLLC).”

Regarding claim 28, it is an apparatus claim corresponding to the method claim 1, except the limitations “a memory and a processor (Hosseini, See fig.8, a memory and a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 30, Hosseini discloses “the apparatus comprises a mobile device (See 115-a fig.2, UE device).”

Regarding claim 31, it is a claim corresponding to the claim 26 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and Hosseini’219 in view of Yang and Yuan and further in view of Lee et al. (US 2020/0136763, “Lee”).
Regarding claim 21, Hosseini discloses the joint CSI update (See ¶.5, and ¶.44), but Hosseini, Hosseini’219, and Yang do not explicitly disclose what Lee discloses “the joint CSI report includes one or more CSI parameters for a first channel quality indicator (CQI) table with a first block error rate (BLER) of 1e-1 and one or more CSI parameters for a second CQI table with a second BLER of 1e-5 (See ¶.145, when a HARQ-ACK for an eMBB PDSCH (target BLER=1e-1) collides with an ACK for retransmission (for early termination) of a URLLC PDSCH (target BLER=1e-5), only the ACK for the retransmission (for the early termination) of the URLLC PDSCH may be transmitted).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the joint CSI report includes one or more CSI parameters for a first channel quality indicator (CQI) table with a first block error rate (BLER) of 1e-1 and one or more CSI parameters for a second CQI table with a second BLER of 1e-5” as taught by Lee into the system of Hosseini, Hosseini’219, Yang, and Yuan, so that it provides a way for the target BLER being set high to transmit ACK for retransmission (Lee, See ¶.145).

Regarding claim 24, Hosseini, Hosseini’219, and Yang do not explicitly disclose what Lee discloses “a PUCCH format for the first PUCCH resource and the second PUCCH resource is PUCCH format 2 (Lee, See ¶.66, PUCCH format 2/2a/2b for CSI).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a PUCCH format for the first PUCCH resource and the second PUCCH resource is PUCCH format 2/2a/2b” as taught by Lee into the system of Hosseini, Hosseini’219, Yang, so that it provides a way for PUCCH format 2 to carry CSI such as CQI/PMI/RI (Lee, See ¶.66).

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered and examiner has clarified and remapped the rejection to the argued claim limitations at the examiner’s best by providing more details with Examiner’s Note, using the prior art of record in the current prosecution of the claims and a new prior art by Yuan. Therefore, the examiner disagrees respectfully.
The key argument is that any combination of Hosseini, Hosseini’219, and Yang fail to disclose “dropping the first CSI report for the eMBB.”
In reply, Yang discloses the method of dropping of the overlapping portion of the eMBB PUCCH transmission (Yang, See ¶.108) and a new prior art by Yuan further discloses the limitations “dropping the first CSI report for the eMBB service (Yuan, See fig.5, fig.6A-6D, and ¶.69-¶.73, dropping CSI-PUCCH1 as shown with the dotted box).”
Therefore, ordinary skill in the art applies the method of “dropping the first CSI report for the eMBB service” as taught by Yuan into the system of Hosseini, Hosseini’219, and Yang, in order for PUCCH format with a higher priority to be selected and the other’s is dropped as shown in ¶.[0073] of Yuan. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411